Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 02/28/2020 as modified by the preliminary amendment filed on 04/28/2020.  Claims 42-59 are now pending in the present application.
Information Disclosure Statement
The information disclosure statements submitted on 02/28/2020, 08/14/2020 and 01/05/2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-45, 48-51 and 54-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qualcomm Incorporated (3GPP TSG RAN WG1 #90, R1-1713452, August 21-25, 2017, hereinafter Qualcomm), in view of Huawei, Hisilicon(3GPP TSG RAN WG1 Meeting #90, R1-1713754, August 21-25, 2017, hereinafter Huawei).
Regarding claim 42, Qualcomm discloses, a method comprising:

receiving, by a first User Equipment (UE), a preemption indication from a base station (see e.g., “When URLLC traffic arrives, the gNB preempts the resources of eMBB for the URLLC transmission and transmits the ( current and/or post) indication”, sec. 2.1, page 2, lines6-7); and
determining, by the first UE, a first set of resources by excluding symbols indicated as uplink by the base station, from a second set of resources, wherein the second set of resources comprises at least either one of one or more uplink symbols or one or more downlink symbols (see e.g., “When eMBB user is scheduled, this user detects indication of time and/or frequency region of impacted eMBB resources and then adapts its data processing accordingly”, sec. 2.1, page 2, lines 8-9 and/or “For DL, support indication of time and/ or frequency region of impacted eMBB resources to respective eMBB UE( s) - FFS: Details of the granularity for impacted region used in the indication • e.g., PRB (group )/symbol (group )…The indication is 
Qualcomm fails to explicitly disclose identifying, by the first UE, based on the preemption indication, that no transmission to the first UE is present in a first portion of resources among the first set of resources,
wherein a time corresponding to the first set of resources is prior to receiving the preemption indication.
In the same filed of endeavor, Huawei discloses identifying, by the first UE, based on the preemption indication, that no transmission to the first UE is present in a first portion of resources among the first set of resources (see e.g., “The common indication may contain xy bits that is received by the UEs configured to monitor indication and based on their scheduling assignment, the UEs identify whether their transmission was pre-empted or not”, sec. 6, lines 4-6),
wherein a time corresponding to the first set of resources is prior to receiving the preemption indication (see e.g., “…pre-emption information can be conveyed to the eMBB UE(s), if configured…Indication location(s) after eMBB scheduling interval can include…At the beginning of next eMBB scheduling interval…In a later sub-sequent eMBB scheduling interval”, sec. 3, lines 4, 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 43, Qualcomm and Huawei combined disclose, the first set of resources comprises a preconfigured frequency bandwidth, and the first portion of resources is indicated by the preemption indication with a granularity either equal to, or a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “Figure 4: If carrier BW is large, one indication can be sent corresponding to a part of carrier BW. In the figure, there are two sub-bands configured and one pre-emption indication provides pre-emption information for each sub-band. eMBB UE 1 is scheduled spanning both sub-bands whereas eMBB UE 2 is scheduled within one sub-band only. eMBB UE 1 monitors both PIs whereas eMBB UE 2 monitors only one PI”, sec. 4, page 5, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 44, Qualcomm and Huawei combined disclose,  receiving by the first UE, first information in a Radio Resource Control (RRC) signaling from the base station (see Qualcomm e.g., “Whether a UE needs to monitor preemption indication is configured by RRC signaling”, Agreement, page 3, lines4-5); 
In the same field of endeavor, Huawei discloses determining by the first UE, based on the first information, whether the granularity is equal to or is a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “The configuration of pre-emption indication may be notified to the UE explicitly or it can be implicitly derived by the UE from other configuration, for example, UE bandwidth part and/or numerology used for transmission”, sec. 2, page 2, lines 17-19 and/or “Figure 4: If carrier BW is large, one indication can be sent corresponding to a part 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 45, Qualcomm and Huawei combined disclose, wherein the preemption indication contains only resource preemption information in a time domain (see Huawei e.g., “For preemption indication;  When configured, the indication tells the UE(s) which DL physical resources has been preempted”, introduction, page 1, lines 9-11 and/or “Depending on the scope (i.e., the duration in time and range in frequency of the region addressed by PI) of an indication and scheduling assignment”, sec. 4, page 5, observation 3, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 48, Qualcomm discloses, a method comprising:
determining, by a base station, a preemption indication (see e.g., “When URLLC traffic arrives, the gNB preempts the resources of eMBB…”, sec. 2.1, page 2, lines 6-7);
transmitting, by the base station, the preemption indication to a first User Equipment (UE) (see e.g., “When URLLC traffic arrives, the gNB preempts the resources of eMBB for the 
wherein the preemption indication indicates that no transmission to the first UE is present in a first portion of resources among a first set of resources (see e.g., “the main purpose of preemption indication is to assist data decoding by nulling out LLRs on the impacted eMBB resources”, sec. 4.1, page 5, line 1-2  and/or “URLLC UE needs to monitor the pre-configured preemption indication for potential URLLC grant”, sec. 2.1, page 2, lines 14-15)
wherein the first set of resources is determined by excluding, symbols indicated as uplink by the base station, from a second set of symbols prior to transmitting the preemption indication, wherein the second set of resources comprises at least either one of one or more uplink symbols or one or more downlink symbols (see e.g., “A unified indication mechanism for eMBB/URLLC multiplexing in both DL and UL could be considered”, sec. 5, page 8, lines 17-18 and/or “For downlink preemption indication , It is transmitted using a group common DCI in PDCCH”, agreement, page 2, lines 1-2) 
Qualcomm fails to explicitly disclose wherein a time corresponding to the first set of resources is prior to receiving the preemption indication.
In the same filed of endeavor, Huawei discloses wherein a time corresponding to the first set of resources is prior to receiving the preemption indication (see e.g., “…pre-emption information can be conveyed to the eMBB UE(s), if configured…Indication location(s) after eMBB scheduling interval can include…At the beginning of next eMBB scheduling interval…In a later sub-sequent eMBB scheduling interval”, sec. 3, lines 4, 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, 
Regarding claim 49, Qualcomm and Huawei combined disclose, the first set of resources comprises a preconfigured frequency bandwidth, and the first portion of resources is indicated by the preemption indication in a granularity either equal to, or a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “Figure 4: If carrier BW is large, one indication can be sent corresponding to a part of carrier BW. In the figure, there are two sub-bands configured and one pre-emption indication provides pre-emption information for each sub-band. eMBB UE 1 is scheduled spanning both sub-bands whereas eMBB UE 2 is scheduled within one sub-band only. eMBB UE 1 monitors both PIs whereas eMBB UE 2 monitors only one PI”, sec. 4, page 5, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 50, Qualcomm and Huawei combined disclose,  transmitting by the base station, first information in a Radio Resource Control (RRC) signaling from the base station (see Qualcomm e.g., “Whether a UE needs to monitor preemption indication is configured by RRC signaling”, Agreement, page 3, lines4-5); 
In the same field of endeavor, Huawei discloses wherein the first information indicates whether the granularity is equal to or is a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “The configuration of pre-emption indication may be notified to the UE explicitly or it can be implicitly derived by the UE from other configuration, for example, UE bandwidth 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 51, Qualcomm and Huawei combined disclose, wherein the preemption indication contains only resource preemption information in a time domain (see Huawei e.g., “For preemption indication;  When configured, the indication tells the UE(s) which DL physical resources has been preempted”, introduction, page 1, lines 9-11 and/or “Depending on the scope (i.e., the duration in time and range in frequency of the region addressed by PI) of an indication and scheduling assignment”, sec. 4, page 5, observation 3, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 54, Qualcomm discloses, a first User Equipment (UE) (see e.g., “the gNB and UE operational behaviors are summarized”, sec. 2.1, page 2, lines 4-5), comprising:


a controller (see e.g., “the gNB and UE operational behaviors are summarized”, sec. 2.1, page 2, lines 4-5; Note: UE with inherent controller) configured to:
determine,  a first set of resources by excluding symbols indicated as uplink by the base station, from a second set of resources, wherein the second set of resources comprises at least either one of one or more uplink symbols or one or more downlink symbols (see e.g., “When eMBB user is scheduled, this user detects indication of time and/or frequency region of impacted eMBB resources and then adapts its data processing accordingly”, sec. 2.1, page 2, lines 8-9 and/or “For DL, support indication of time and/ or frequency region of impacted eMBB resources to respective eMBB UE( s) - FFS: Details of the granularity for impacted region used in the indication • e.g., PRB (group )/symbol (group )…The indication is transmitted at one of the following (will be down selected later) • during current eMBB TTI • after current eMBB TTI • during and after current eMBB TTI”, agreement, page 1, lines 1-8);
Qualcomm fails to explicitly disclose identify, based on the preemption indication, that no transmission to the first UE is present in a first portion of resources among the first set of resources,
wherein a time corresponding to the first set of resources is prior to receiving the preemption indication.

wherein a time corresponding to the first set of resources is prior to receiving the preemption indication (see e.g., “…pre-emption information can be conveyed to the eMBB UE(s), if configured…Indication location(s) after eMBB scheduling interval can include…At the beginning of next eMBB scheduling interval…In a later sub-sequent eMBB scheduling interval”, sec. 3, lines 4, 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 55, Qualcomm and Huawei combined disclose, the first set of resources comprises a preconfigured frequency bandwidth, and the first portion of resources is indicated by the preemption indication with a granularity either equal to, or a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “Figure 4: If carrier BW is large, one indication can be sent corresponding to a part of carrier BW. In the figure, there are two sub-bands configured and one pre-emption indication provides pre-emption information for each sub-band. eMBB UE 1 is scheduled spanning both sub-bands whereas eMBB UE 2 is scheduled within one sub-band only. eMBB UE 1 monitors both PIs whereas eMBB UE 2 monitors only one PI”, sec. 4, page 5, lines 6-10).

Regarding claim 56, Qualcomm and Huawei combined disclose,  the receiver is further configured to receive first information in a Radio Resource Control (RRC) signaling from the base station (see Qualcomm e.g., “Whether a UE needs to monitor preemption indication is configured by RRC signaling”, Agreement, page 3, lines4-5); 
In the same field of endeavor, Huawei discloses the controller is further configured to determine, based on the first information, whether the granularity is equal to or is a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “The configuration of pre-emption indication may be notified to the UE explicitly or it can be implicitly derived by the UE from other configuration, for example, UE bandwidth part and/or numerology used for transmission”, sec. 2, page 2, lines 17-19 and/or “Figure 4: If carrier BW is large, one indication can be sent corresponding to a part of carrier BW. In the figure, there are two sub-bands configured and one pre-emption indication provides pre-emption information for each sub-band. eMBB UE 1 is scheduled spanning both sub-bands whereas eMBB UE 2 is scheduled within one sub-band only. eMBB UE 1 monitors both PIs whereas eMBB UE 2 monitors only one PI”, sec. 4, page 5, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 57, Qualcomm discloses, a base station (see e.g., “the gNB and UE operational behaviors are summarized”, sec. 2.1, page 2, lines 4-5), comprising:
a controller (see e.g., “the gNB and UE operational behaviors are summarized”, sec. 2.1, page 2, lines 4-5; Note: gNB with inherent controller) configured to determine a preemption indication (see e.g., “When URLLC traffic arrives, the gNB preempts the resources of eMBB…”, sec. 2.1, page 2, lines 6-7);
a transmitter (see e.g., “the gNB and UE operational behaviors are summarized”, sec. 2.1, page 2, lines 4-5; Note: gNB with inherent transmitter) configured to transmit the preemption indication to a first User Equipment (UE) (see e.g., “When URLLC traffic arrives, the gNB preempts the resources of eMBB for the URLLC transmission and transmits the ( current and/or post) indication”, sec. 2.1, page 2, lines6-7),
wherein the preemption indication indicates that no transmission to the first UE is present in a first portion of resources among a first set of resources (see e.g., “the main purpose of preemption indication is to assist data decoding by nulling out LLRs on the impacted eMBB resources”, sec. 4.1, page 5, line 1-2  and/or “URLLC UE needs to monitor the pre-configured preemption indication for potential URLLC grant”, sec. 2.1, page 2, lines 14-15)
wherein the first set of resources is determined by excluding, symbols indicated as uplink by the base station, from a second set of symbols prior to transmitting the preemption indication, wherein the second set of resources comprises at least either one of one or more uplink symbols or one or more downlink symbols (see e.g., “A unified indication mechanism for eMBB/URLLC multiplexing in both DL and UL could be considered”, sec. 5, page 8, lines 17-18 and/or “For downlink preemption indication , It is transmitted using a group common DCI in PDCCH”, agreement, page 2, lines 1-2) 

In the same filed of endeavor, Huawei discloses wherein a time corresponding to the first set of resources is prior to receiving the preemption indication (see e.g., “…pre-emption information can be conveyed to the eMBB UE(s), if configured…Indication location(s) after eMBB scheduling interval can include…At the beginning of next eMBB scheduling interval…In a later sub-sequent eMBB scheduling interval”, sec. 3, lines 4, 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Regarding claim 58, Qualcomm and Huawei combined disclose, the first set of resources comprises a preconfigured frequency bandwidth, and the first portion of resources is indicated by the preemption indication in a granularity either equal to, or a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “Figure 4: If carrier BW is large, one indication can be sent corresponding to a part of carrier BW. In the figure, there are two sub-bands configured and one pre-emption indication provides pre-emption information for each sub-band. eMBB UE 1 is scheduled spanning both sub-bands whereas eMBB UE 2 is scheduled within one sub-band only. eMBB UE 1 monitors both PIs whereas eMBB UE 2 monitors only one PI”, sec. 4, page 5, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, 
Regarding claim 59, Qualcomm and Huawei combined disclose,  the transmitter is further configured to transmit first information in a Radio Resource Control (RRC) signaling to the first UE (see Qualcomm e.g., “Whether a UE needs to monitor preemption indication is configured by RRC signaling”, Agreement, page 3, lines4-5); 
In the same field of endeavor, Huawei discloses wherein the first information indicates whether the granularity is equal to or is a fraction of the preconfigured frequency bandwidth (see Huawei e.g., “The configuration of pre-emption indication may be notified to the UE explicitly or it can be implicitly derived by the UE from other configuration, for example, UE bandwidth part and/or numerology used for transmission”, sec. 2, page 2, lines 17-19 and/or “Figure 4: If carrier BW is large, one indication can be sent corresponding to a part of carrier BW. In the figure, there are two sub-bands configured and one pre-emption indication provides pre-emption information for each sub-band. eMBB UE 1 is scheduled spanning both sub-bands whereas eMBB UE 2 is scheduled within one sub-band only. eMBB UE 1 monitors both PIs whereas eMBB UE 2 monitors only one PI”, sec. 4, page 5, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm with Huawei, in order to meet the 3GPP standards by UE monitoring one or multiple indications to obtain pre-emption information (see Huawei, page 4, sec. 4, line 1).
Claims 46-47 and 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qualcomm , in view of Huawei as applied to claim 42, in view of  Tang et al. ( US 2018/0309546 A1, hereinafter Tang).
Regarding claim 46, Qualcomm and Huawei combined fails to explicitly disclose, wherein the preemption indication contains a start symbol and duration of the first portion.
In the same filed of endeavor, Tang discloses  wherein the preemption indication contains a start symbol and duration of the first portion (see e.g., “If there is a limitation that the base station can preempt a maximum of two sections of consecutive OFDM symbols, the terminal may be notified, in the indication information, of a start location (that is, a sequence number of a first preempted OFDM symbol) and an end location (that is, a sequence number of a last preempted OFDM symbol) of each of the two sections of consecutive preempted OFDM symbols, or a start location and a length of each of the two sections”, [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm and Huawei with Tang, in order to meet the high bandwidth low-delay requirement of the low-delay service when the new UE supporting the shorter TTI such as the 1-symbol TTI coexist with legacy UE ensuring receiving performance of the legacy UE (see Tang, paragraphs [0008]-[0009]).
Regarding claim 47, Qualcomm and Huawei combined fail to explicitly disclose, wherein possible start symbols of the first portion are restricted to predefined symbols.
In the same filed of endeavor, Tang discloses wherein possible start symbols of the first portion are restricted to predefined symbols (see e.g., “The locations of the k OFDM symbols are the same as locations of preempted OFDM symbols in the subframe n. This manner is a predefined manner. It is predefined that the locations of the k OFDM symbols are the same as the locations of the preempted OFDM symbols in the subframe n.”, [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm and Huawei 
Regarding claim 52, Qualcomm and Huawei combined fail to explicitly disclose, wherein the preemption indication contains a start symbol and duration of the first portion.
In the same filed of endeavor, Tang discloses  wherein the preemption indication contains a start symbol and duration of the first portion (see e.g., “If there is a limitation that the base station can preempt a maximum of two sections of consecutive OFDM symbols, the terminal may be notified, in the indication information, of a start location (that is, a sequence number of a first preempted OFDM symbol) and an end location (that is, a sequence number of a last preempted OFDM symbol) of each of the two sections of consecutive preempted OFDM symbols, or a start location and a length of each of the two sections”, [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm and Huawei with Tang, in order to meet the high bandwidth low-delay requirement of the low-delay service when the new UE supporting the shorter TTI such as the 1-symbol TTI coexist with legacy UE ensuring receiving performance of the legacy UE (see Tang, paragraphs [0008]-[0009]).
Regarding claim 53, Qualcomm and Huawei combined fail to explicitly disclose, wherein possible start symbols of the first portion are restricted to predefined symbols.
In the same filed of endeavor, Tang discloses wherein possible start symbols of the first portion are restricted to predefined symbols (see e.g., “The locations of the k OFDM symbols are the same as locations of preempted OFDM symbols in the subframe n. This manner is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Qualcomm and Huawei with Tang, in order to meet the high bandwidth low-delay requirement of the low-delay service when the new UE supporting the shorter TTI such as the 1-symbol TTI coexist with legacy UE ensuring receiving performance of the legacy UE (see Tang, paragraphs [0008]-[0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645